—In an action to recover damages for personal injuries, the defendants John Savakkis and SEM Doughnut, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Henry, J.), dated May 6, 1998, as granted that branch of the motion of the defendant North Babylon Associates which was for summary judgment dismissing all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
An out-of-possession landlord who relinquishes control of the premises is not liable for injuries that occur on the premises except under certain well-defined situations (see, Caffiero v Shore, 216 AD2d 265; Lafleur v Power Test Realty Co. Ltd. Partnership, 159 AD2d 691; Silver v Brodsky, 112 AD2d 213). Here, the Supreme Court properly determined that the defendant North Babylon Associates established its entitlement to judgment as a matter of law and that no evidence was submitted establishing the existence of a question of fact.
The appellants’ remaining contentions are without merit. Bracken, J. P., Friedmann, Goldstein and Smith, JJ., concur.